Per Curiam.
Judgment unanimously reversed upon the law, with thirty dollars costs to appellant, and complaint dismissed, with appropriate costs in the court below. The contract of employment of defendant’s twelve-year-old child is against public policy and illegal under section 485, subdivision 3, of the Penal Law, and cannot be enforced. (Albera v. Sciaretti, 72 Misc. 496; People v. Meade, 24 Abb. N. C. 357; People v. Ewer, 141 N. Y. 129.) It is not necessary for the statute in terms to provide that contracts made in violation of it are void. The statute makes such contracts against public policy, and the courts will declare them to be void. (Thatcher v. Morris, 11 N. Y. 437; Coverly v. Terminal Warehouse Co., 85 App. Div. 488; affd., 178 N. Y. 602; Sirkin v. Fourteenth St. Store, 124 App. Div. 384.)
All concur; present, Cropsey, McCrate and Lewis, JJ.